Case 9:19-cv-80730-RS Document 130 Entered on FLSD Docket 06/22/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 9:19-cv-80730-RS-MM

  WILLIAM ARMSTRONG, GLORIA
  ATKINS, JAMES BROOKS, R. BUTTS.,
  INC., CLOVER COFFIE, DEBRA JONES,
  SHANTE LEGRAND, DONALD
  MCLEAN, ROBERT REIMBOLD, ELIJAH
  SMITH, and LINDA WILCHER, each
  individually and on behalf of all others
  similarly situated;                                  HONORABLE RODNEY SMITH
                                                       CLASS ACTION
                                   Plaintiffs,         Jury Trial Demanded

                         v.

  UNITED STATES SUGAR
  CORPORATION, a Delaware Corporation;
  SUGAR CANE GROWERS
  COOPERATIVE OF FLORIDA, a Florida
  not for profit corporation; FLORIDA
  CRYSTALS CORPORATION, a Delaware
  corporation; OKEELANTA
  CORPORATION, a Delaware corporation;
  OSCEOLA FARMS, a Florida corporation;
  SUGARLAND HARVESTING CO., a
  Florida not for profit corporation,
  TRUCANE SUGAR CORPORATION, a
  Florida corporation; INDEPENDENT
  HARVESTING, INC., a Florida corporation;
  and J & J AG PRODUCTS, INC., a Florida
  corporation,

                                 Defendants.




                                                 -1-
  010867-11/1302452 V1
Case 9:19-cv-80730-RS Document 130 Entered on FLSD Docket 06/22/2020 Page 2 of 6
                                                                 CASE NO. 9:19-cv-80730-RS-MM


                                   NOTICE OF ENTRY OF PARTIES

         Plaintiffs and undersigned identify the following additional Plaintiffs, which have been

  added to the docket:

         WILLIAM ARMSTRONG;

         GLORIA ATKINS;

         JAMES BROOKS;

         R. BUTTS., INC.;

         DEBRA JONES;

         DONALD MCLEAN;

         ROBERT REIMBOLD;

         and LINDA WILCHER;

         each individually and on behalf of all others similarly situated.

  Respectfully submitted this 22nd day of June, 2020


                                               THE BERMAN LAW GROUP

                                               By: /s/ Matthew T. Moore
                                               Matthew T. Moore, Esq., Fla. Bar No. 70034

                                               Primary: service@thebermanlawgroup.com
                                               Secondary: mmoore@thebermanlawgroup.com
                                               Zachary West, Fla. Bar No. 71134
                                               Primary: service@thebermanlawgroup.com
                                               Secondary: zwest@thebermanlawgroup.com
                                               Joseph Schulz, Fla. Bar No. 660620
                                               Primary: service@thebermanlawgroup.com
                                               Secondary: jschulz@thebermanlawgroup.com
                                               P.O. Box 272789
                                               Boca Raton, FL 33427
                                               Telephone: (561) 826-5200
                                               Fax: (561) 826-5201

                                               Steve W. Berman (admitted pro hac vice)
                                               Ted Wojcik (admitted pro hac vice)



                                                 -2-
Case 9:19-cv-80730-RS Document 130 Entered on FLSD Docket 06/22/2020 Page 3 of 6
                                                      CASE NO. 9:19-cv-80730-RS-MM


                                     HAGENS BERMAN SOBOL SHAPIRO LLP
                                     1301 Second Avenue, Suite 2000
                                     Seattle, WA 98101
                                     Tel: (206) 623-7292
                                     Fax: (206) 623-0594
                                     steve@hbsslaw.com
                                     tedw@hbsslaw.com

                                     Attorneys for Plaintiffs




                                      -3-
Case 9:19-cv-80730-RS Document 130 Entered on FLSD Docket 06/22/2020 Page 4 of 6
                                                               CASE NO. 9:19-cv-80730-RS-MM



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was filed this June

  22, 2020 using the CM/ECF system which will send a notice of electronic filing to all counsel or

  parties of record on the service list.

                                                    /s/ Matthew Moore
                                                      Matthew Moore, Esq.




                                                -4-
Case 9:19-cv-80730-RS Document 130 Entered on FLSD Docket 06/22/2020 Page 5 of 6
                                                              CASE NO. 9:19-cv-80730-RS-MM


                                         SERVICE LIST


  Attorneys for Plaintiffs                            Attorneys for Defendant Sugar Cane
                                                      Growers Cooperative of Florida
  Matthew T. Moore, Esq.                              Jennifer J. Kennedy, Esq.
  Joseph C. Schultz, Esq.                             Abbey, Adams, Byelick & Mueller, LLP
  Zachary West, Esq.                                  360 Central Avenue, 11th Floor
  The Berman Law Group                                St. Petersburg, FL 33711
  PO Box 272789                                       T: 727-821-2080
  Boca Raton, FL 33427                                F: 727-822-3970
  T: 561-826-5200                                     Email: jkennedy@abbeyadams.com
  F: 561-826-5201                                     ServiceJKennedy@AbbeyAdams.com
  Primary Email:
  service@thebermanlawgroup.com                       David J. Abbey, Esq.
  Secondary Email:                                    Abbey, Adams, Byelick & Mueller, LLP
  mmoore@thebermanlawgroup.com;                       3201 US Highway 19 South, 9th Floor
  jschulz@thebermanlawgroup.com;                      St. Petersburg, FL 33711
  zwest@thebermanlawgroup.com                         T: 727-821-2080
                                                      Email: servicedabbey@abbeyadams.com
  Steve W. Berman, Esq.                               Pro Hac Vice
  Ted Wojcik, Esq.
  HAGENS BERMAN SOBOL SHAPIRO                         Attorneys for Defendants United States
  LLC                                                 Sugar Corporation, Sugarland
  1301 Second Avenue, Suite 2000                      Harvesting Co., and Independent
  Seattle, WA 98101                                   Harvesting, Inc.
  Tel: (206) 623-7292                                 Brian M. McPherson, Esq.
  Fax: (206 623-0594                                  Gregor J. Schwinghammer, Jr., Esq.
  steve@hbsslaw.com                                   Gunster, Yoakley & Stewart, PA
  tedw@hbsslaw.com                                    777 S. Flagler Drive, Suite 500 East
                                                      West Palm Beach, FL 33401
  Attorneys for Defendant J &J Ag                     T: 561-655-1980
  Products, Inc. Andrew S. Connell, Jr., Esq.         F: 561-655-5677
  Litchfield Cavo LLP                                 Primary Email: bmcpherson@gunster.com;
  600 Corporate Drive, Suite 600                      gschwinghammer@gunster.com;
  Ft. Lauderdale, FL 33334                            Secondary Emails: eservice@gunster.com;
  T: 954-689-3000                                     jhoppel@gunster.com
  F: 954-689-3001 Email:
  Connell@litchfieldcavo.com;
  deatley@litchfieldcavo.com




                                                -5-
Case 9:19-cv-80730-RS Document 130 Entered on FLSD Docket 06/22/2020 Page 6 of 6
                                                    CASE NO. 9:19-cv-80730-RS-MM


  Mark R. Ter Molen, Esq.                   Attorneys for Defendants Florida
  Timothy S. Bishop, Esq.                   Crystals Corporation, Okeelanta
  Mayer Brown, LLP                          Corporation, and Osceola Farms
  71 South Wacker Drive                     Jennifer Ann McLoone, Esq.
  Chicago, IL 60606                         Shook, Hardy & Bacon, LLP
  Ter Molen – T: 312-701-7307               201 South Biscayne Blvd., Suite 3200
  Bishop – T: 312-701-7829                  Miami, FL 33131
  Email: mtermolen@mayerbrown.com;          T: 305-358-5171
  tbishop@mayerbrown.com                    F: 305-358-7470
  Pro Hac Vice                              Email: jmcloone@shb.com

                                            David Brent Dwerlkotte, Esq.
                                            Mark D. Anstoetter, Esq.
                                            Shook, Hardy & Bacon, LLP
                                            2555 Grand Boulevard
                                            Kansas City, MO 64108
                                            T: 816-474-6550
                                            Email: dbdwerlkotte@shb.com;
                                            manstoetter@shb.com
                                            Pro Hac Vice




                                      -6-
